The hearing court properly denied the branch of defendant’s motion which was to suppress evidence inasmuch as the police had probable cause to stop the van in which defendant was riding and to arrest him. The description of a van which was being sought in connection with a burglary matched the van in which defendant was riding. The points of agreement included the facts that the license plate numbers were the same and that the van was found in the vicinity of the burglary at almost the precise location indicated by the eyewitness to the crime. We also note that defendant’s claims of error regarding the charge are unpreserved for our review (see, People v Whalen, 59 NY2d 273; People v Cobos, 57 NY2d 798; People v Dekle, 56 NY2d 835), and reversal is not warranted in the interest of justice. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.